Title: From James Madison to Richard Harrison, 13 July 1804
From: Madison, James
To: Harrison, Richard



Sir.
Department of State July 13th. 1804.
The President directs that there be admitted in the accounts of Mr. King credits in his favor for all such sums as he may state to have been given by him as usual & necessary presents at Christmas to the Officers and Servants of the Court of Great Britain during his residence there as Minister Plenipotentiary of the United States; that he be further allowed credit for the sum of twenty-five guineas for similar presents on his presentation in that character; and in consideration of the circumstances attending his case his charges for stationary are also to be admitted. I am respectfully Sir, Your obdt. Servt.
